Appellant was convicted of burglary, and given four years in the penitentiary, and appeals. There is no bill of exceptions in the record. In the statement of facts there is what may have been intended for a bill of exceptions to the introduction of the *Page 105 
witness, Steve Jackson, the ground of objection being that he had previously been tried for a felony, convicted, and sentenced. We have examined the filing of the statement of facts, and it appears to have been filed sixteen days after the motion for a new trial was overruled. If what purports to be a bill of exceptions in the statement of facts could be regarded as such, it was filed too late to be considered by us. It was further shown, in said purported bill of exceptions, that the witness, Steve Jackson, had given notice of appeal, which had been entered on the short minutes of the court by the judge, and inquiry during the progress of his examination on the part of the court elicited the fact that he desired to prosecute an appeal in his case. In this state of the record the witness was competent. We have examined the statement of facts in the case, and the same furnishes ample testimony as to the guilt of the appellant. We find no error in the charge of the court, and the judgment is affirmed.
Affirmed.
HURT, Presiding Judge, absent.